Case 1:21-cv-06526-RLY-TAB Document 15 Filed 07/30/21 Page 1 of 3 PageID #: 70


                                                                                             FILED
                                     UNITED STATES JUDICIAL PANEL                            07/30/2021
                                                  on
                                      MULTIDISTRICT LITIGATION                        U.S. DISTRICT COURT
                                                                                   SOUTHERN DISTRICT OF INDIANA
                                                                                       5RJHU$*6KDUSH, Clerk

  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND PRODUCTS
  LIABILITY LITIGATION                                                                             MDL No. 2570



                                         (SEE ATTACHED SCHEDULE)



                              CONDITIONAL TRANSFER ORDER (CTO −154)



  On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
  Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
  1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 510 additional action(s) have been transferred
  to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
  Honorable Richard L. Young.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
  actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
  the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
  Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
  the Honorable Richard L. Young.

  This order does not become effective until it is filed in the Office of the Clerk of the United States District
  Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
  from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
  period, the stay will be continued until further order of the Panel.



                                                             FOR THE PANEL:

         Jul 30, 2021

                                                             John W. Nichols
                                                             Clerk of the Panel
Case 1:21-cv-06526-RLY-TAB Document 15 Filed 07/30/21 Page 2 of 3 PageID #: 71




  IN RE: COOK MEDICAL, INC., IVC FILTERS
  MARKETING, SALES PRACTICES AND PRODUCTS
  LIABILITY LITIGATION                                                         MDL No. 2570



                      SCHEDULE CTO−154 − TAG−ALONG ACTIONS



    DIST       DIV.      C.A.NO.     CASE CAPTION


  ALABAMA NORTHERN
                                                                          1:21-cv-6524-RLY-TAB
     ALN        2        21−00850    Wheeler v. Cook Group Inc et al
     ALN        2        21−00959    Barnett v. Cook Incorporated et al   1:21-cv-6525-RLY-TAB
  CALIFORNIA NORTHERN

     CAN              21−04820    Fayal v. Cook Group, Inc. et al      1:21-cv-6526-RLY-TAB

  DELAWARE

     DE        1        21−00834    Turner v. Cook Incorporated et al    1:21-cv-6527-RLY-TAB

  FLORIDA NORTHERN

     FLN       3       21−00875                               1:21-cv-6528-RLY-TAB
                                     TURGUN v. COOK GROUP INCORPORATED   et al

  KANSAS

     KS        2       21−02281    Hoffman v. Cook Incorporated et al   1:21-cv-6529-RLY-TAB

  MICHIGAN EASTERN
                                                                          1:21-cv-6530-RLY-TAB
     MIE        2        21−11476    Marko v. Cook Group Incorporated et al
     MIE        2        21−11477    Lewis v. Cook Group Incorporated et al1:21-cv-6531-RLY-TAB
     MIE        3        21−11654    CALLAWAY v. COOK INCORPORATED              et al
                                                                           1:21-cv-6532-RLY-TAB
  MICHIGAN WESTERN
                                                                          1:21-cv-6533-RLY-TAB
     MIW        1        21−00586    Meyers v. Cook Incorporated et al

  MISSISSIPPI SOUTHERN

     MSS        2        21−00097    Smith v. Cook Incorporated et al     1:21-cv-6534-RLY-TAB

  NEW JERSEY

      NJ        3        21−10961                                1:21-cv-6535-RLY-TAB
                                     PECCATIELLO v. COOK INCORPORATED   et al

  PENNSYLVANIA MIDDLE
Case 1:21-cv-06526-RLY-TAB Document 15 Filed 07/30/21 Page 3 of 3 PageID #: 72

     PAM       4       21−00689      Squadroni v. Cook Incorporated et al 1:21-cv-6536-RLY-TAB

  RHODE ISLAND

      RI       1       21−00253      Zifchock v. Coiok Medical Inc, et al   1:21-cv-6537-RLY-TAB

  WEST VIRGINIA SOUTHERN

    WVS        2       21−00319      Seckman v. Cook Incorporated et al     1:21-cv-6538-RLY-TAB
